MURDOCK, Justice
(concurring in the result).
In my view, Act No, 2012-293, Ala. Acts 2012, effectively repealed, rather than amended, the statutory provision imposing the local 911 charges that are the subject of the plaintiffs’ claims and replaced that statutory provision with one providing for similar, but different, charges. Nonetheless, I concur in the result because the plaintiffs’ right to the charges imposed by the former statute were vested at the time of the repeal of the statute. See Blake v. State ex rel. Going, 178 Ala. 407, 411, 59 So. 623, 625 (1912) (noting the “general rule” that “when a statute is repealed it stands as if it had never existed, except as to vested rights which have accrued under its operation”).